Dear Mr. Besson,
This office has received your opinion request which has been forwarded to me for research and reply. You ask whether an elected Justice of the Peace must resign to run for another elected position such as Mayor, Chief of Police or Alderman.
There is no statutory provision that requires a justice of the peace to resign that office before seeking another elective office. However, as this office has stated in earlier opinions, justices of the peace are subject to the Code of JudicialConduct. See Attorney General Opinion 91-257. Canon 7, Subsection (A)(3) states, in applicable part, that "[a] judge should resign his office when he becomes a candidate either in a party primary or in a general election for a non-judicial office . . ." This provision has been interpreted to be mandatory and constitutional. Morial v. Judicial Commission of theState of Louisiana, 565 F.2d 295 (1977).
However, we must decline rendering an interpretation of Canon 7 of the Code of Judicial Conduct. This is generally the responsibility of the Judiciary Commission. You may write to the Judiciary Commission in care of Mr. Hugh Collins, Judicial Administrator, 301 Loyola Avenue, Room 109, New Orleans, Louisiana 70112, phone number (504)568-5747.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/ams
Mr. Roscoe Besson, Jr. Chief of Police for Grand Isle P.O. Box 880 Grand Isle, Louisiana 70358
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL